          Case 1:20-cv-00056-RC Document 8-1 Filed 01/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
          Plaintiffs,                 )
                                      )
     v.                               )                      Case No. 1:20-cv-00056-RC
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
          Defendants.                 )


             DECLARATION IN SUPPORT OF MOTION FOR APPEARANCE
                        PRO HAC VICE OF ATTORNEY
                           SHILOH S. HERNANDEZ


       Pursuant to LCvR 83.2(d), I, Shiloh S. Hernandez, hereby respectfully request to appear

pro hac vice on behalf of Plaintiffs in the above-captioned case. I declare the following under

penalty of perjury:

       (1)     My full name is Shiloh Silvan Hernandez.

       (2)     My office address is Western Environmental Law Center, 103 Reeder’s Alley,

Helena, Montana 59601, and my office phone number is (406) 204-4861.

       (3)     I have been admitted to practice in the following courts on the dates listed:

       Court                                                 Date Admitted          Status

       Supreme Court of the State of Montana                 05/11/2009             Active

       U.S. District Court for the District of Montana       11/07/2011             Active

       U.S. District Court for the District of Colorado      05/11/2012             Active

       U.S. Court of Appeals for the Ninth Circuit           11/09/2011             Active

       U.S. Court of Appeals for the Tenth Circuit           04/13/2015             Active
          Case 1:20-cv-00056-RC Document 8-1 Filed 01/16/20 Page 2 of 2




       (4)      I hereby certify that I am an attorney in good standing and eligible to practice in

the above listed courts. I further certify that I have never been disciplined by any bar.

       (5)      Within the last two years I have been admitted to practice pro hac vice in three

cases, Montana Environmental Information Center v. Office of Surface Mining, No. 1:19-cv-

2977 (D.D.C.); Montana Environmental Information Center v. Office of Surface Mining, No.

1:19-cv-3019-JEB (D.D.C.); WildEarth Guardians v. Bernhardt, No. 1:16-cv-1724-RC (D.D.C.).

       (6)      I do not engage in the practice of law from an office located in the District of

Columbia and I do not have an application for membership pending with the District of

Columbia Bar.

       Samantha Ruscavage-Barz, an attorney admitted to practice in and a member in good

standing of the Bar of this Court, by and through his motion for my appearance pro hac vice, has

consented to serve as my sponsoring member of the Bar of this Court, and to act as local counsel

of record for all purposes in the above-referenced case. Ms. Ruscavage-Barz’s mailing address

and phone number are WildEarth Guardians, 301 N. Guadalupe Street, Suite 201, Santa Fe, NM

87501, (505) 401-4180.

       I declare under penalty of perjury that the foregoing is true and correct.


                                       Executed on this 16th day of January, 2020.


                                       /s/ Shiloh S. Hernandez
                                       Shiloh S. Hernandez (MT Bar # 9970)
                                       Western Environmental Law Center
                                       103 Reeder’s Alley
                                       Helena, Montana 59601
                                       (406) 204-4861
                                       hernandez@westernlaw.org




                                                  2
